Citation Nr: 9924432	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for residuals of a 
nasal fracture.

5.  Entitlement to an increased rating for service-connected 
tonsillectomy scars, currently evaluated as 0 percent 
disabling.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to an increased rating for service-connected 
residuals of fractures of the 2nd and 3rd metatarsals of the 
right foot, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from April 1980 to 
December 1995.  His certificate of release or discharge from 
active duty indicates no prior active or inactive service.  

This appeal arises from a March 1996, Department of Veterans 
Affairs Regional Office, St. Petersburg, Florida (VARO) 
rating decision, which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for a 
left knee disability, a back disability, and a sinus 
disorder; and granted the appellant entitlement to service 
connection for residuals of fractures of the 2nd and 3rd 
metatarsals of the right foot, evaluated as 0 percent 
disabling, and service connection for tonsillectomy scars, 
evaluated as 0 percent disabling.  It also arises from a 
December 1996 rating decision, which, in pertinent part, 
denied the appellant entitlement to service connection for a 
right knee disability and post traumatic nasal septum and 
nasal dorsum deviation.

The issues of entitlement to service connection for a back 
disability and an increased rating for residuals of fractures 
of the 2nd and 3rd metatarsals of the right foot are the 
subject of a remand appended to this decision.  Jurisdiction 
of the case has been transferred to the Montgomery, Alabama, 
RO.


FINDINGS OF FACT

1.  The appellant served on active duty from April 1980 to 
December 1995.

2.  Competent medical evidence does not indicate that the 
appellant currently has a left knee disability that 
originated during service.

3.  Competent medical evidence does not indicate that the 
appellant currently has a right knee disability that 
originated during service.

4.  Competent medical evidence does not indicate that the 
appellant currently has a sinus disability that originated 
during service.

5.  The appellant had a deviated nasal septum to the right 
prior to active military service but septal deviation to the 
left, for which he received septoplasty in service, was first 
shown during service.

6.  The appellant's service-connected tonsillectomy scars are 
asymptomatic.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
left knee disability.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
right knee disability.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
sinus disorder.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303 (1998).

4.  Postoperative nasal septum deviation to the left, 
residuals of a nasal injury, were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303 (1998).

5.  The criteria for a rating in excess of 0 percent for 
tonsillectomy scars are not met. 38 U .S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R.   38 C.F.R. § 4.97 Diagnostic Code 6516 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for a left knee 
disability, a right knee disability, a sinus disorder, and 
residuals of a nasal fracture.  Under pertinent law and VA 
regulations, service connection may be granted if either 
disability was incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent medical 
history regarding his claims for service-connection.

KNEES

An August 1975 military ROTC candidacy examination reported 
that the appellant denied having or having had any swollen or 
painful joints.  His lower extremities and musculoskeletal 
system was described as normal.  

The appellant's May 1979 precommissioning physical examination 
indicated a 3 inch scar over his right knee.  However, no 
abnormalities of his lower extremities were otherwise 
reported.  A June 1980 physical examination likewise noted a 
burn scar above his right kneecap, and 2 small scars on his 
right kneecap.  No other abnormalities regarding his knees 
were noted.  

An October 1983 military aviation physical again reported 
that the appellant's lower extremities and musculoskeletal 
system were normal. 

A May 1984 military emergency report indicated that the 
appellant was seen following a motorcycle accident.  The 
examiner observed multiple abrasions to his knees and other 
areas.  The assessment was of multiple abrasions, and his 
wounds were cleaned.  A May 1984 military medical treatment 
entry reported that the appellant injured his left knee during 
a motorcycle accident.  He complained of persistent pain, 
particularly with full flexion.  The examiner observed an 
abrasion of the suprapatellar area and minimal effusion.  The 
impression was of synovitis-trauma.  Ice for 24 hours, then 
heat was recommended.

Flight physicals were conducted in November 1984 and October 
1985.  No complaints or findings referable to the appellant's 
knees were indicated, other than scars located on his right 
knee.  His lower extremities and musculoskeletal system were 
described as normal.

A December 1990 overseas screening examination was conducted.  
No complaints or findings referable to the appellant's knees 
were indicated.  He denied any history of a "trick" or 
locked knee.  His lower extremities and musculoskeletal system 
were described as normal.

An October 1995 military examination indicated that the 
appellant provided a history of intermittent knee pain, never 
evaluated.  He noted that he seldom had painful joints, but 
that when he did they involved his hands, elbow, and right 
foot.  No abnormal findings referable to his knees were 
indicated.  His lower extremities and musculoskeletal 
evaluation was normal.  However, the appellant was referred 
for further evaluation of his knees.  He claimed that he had 
had pain in his knees off and on over the years which had 
been short term, "such as last night he got down on his 
hands and knees to play [with] a cat and had pain in his 
knee."  Yet, he claimed that he had been down on his knees 
frequently during the past 2 weeks with packing, etc. and had 
no knee pain.  He reported that at past duty stations he 
bicycled 15 miles and ran daily without pain, but 
occasionally would have a day or two of pain.  He claimed 
that while on ships he would have pain more often with the 
"knee knockers" and rolling of the ship.  He denied any 
specific injury to his knees.  The examiner observed mild 
crepitance on range of motion without effusion, or laxity.  
The appellant had a negative McMurray sign and full range of 
motion.  The examiner assessed probable mild chondromalacia 
of the patellar, and found the appellant fit for retirement.

A VA examination was conducted in May 1996.  The appellant 
complained of intermittent pain in both knees, especially 
during bending and climbing stairs, of several years 
duration.  He claimed that he took Motrin for pain and denied 
any accidents to his knees.  The examiner observed a normal 
gait and posture.  The appellant had full range of motion of 
his lower extremities.  Patellar reflexes were equal and 
active.  The examiner assessed recurrent strain of both 
knees.  X-rays of his knees revealed no bone or joint 
abnormality.  The impression was of a normal right and left 
knee.

At his October 1997 hearing on appeal the appellant testified 
regarding his claim for service connection for knee 
disabilities.  He reported that he believed his knee problems 
arose from a lot of exercise and "sea duty wears and 
tears."  He claimed that he was on a frigate for just under 
3 years and received a "lot of banging up and down there," 
and played football.  He indicated that the only time a 
doctor told him there was anything wrong with his knees was 
during his military examination prior to retirement, other 
than when he sought treatment for a sporting injury and was 
merely told to put some ice on it and given Motrin.  He 
denied that he was currently seeing a doctor for any knee 
disability, but claimed that his knees would "give out" and 
"lock up" on occasion.

A VA joints examination was conducted in December 1997.  The 
appellant reported that he probably hurt his knees in a 
motorcycle accident or while playing football during service.  
He also indicated that he had been in a car accident during 
the previous year.  He claimed that he sometimes wore a 
corrective knee brace.  His gait was "excellent and 
bouncing."  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement of 
his knees.  Right flexion was 126 degrees and left was 124 
degrees; extension was 0 degrees bilaterally. Stability was 
excellent.  The examiner diagnosed sprain of the knee, 
remote, with no residual.  X-rays of his knees were normal.

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

The Board finds that the evidence does not establish that the 
appellant currently has a chronic left or right knee 
disability that was incurred or aggravated during service.  In 
so finding, the Board places emphasis on the appellant's 
military treatment records which indicate acute and transitory 
complaints referable to his knees following a motorcycle 
accident in May 1984, with no further complaints or findings 
referable to his knees until his October 1995 military 
examination prior to separation, at which time he reported 
occasional knee pain with activity assessed only as probable 
mild chondromalacia; and his most recent December 1997 VA 
examination which found no objective abnormalities of his 
knees and indicated a diagnosis of remote knee strain with 
"no residuals."

Since there is no objective medical evidence to establish that 
the appellant currently has a chronic left or right knee 
disability incurred or aggravated during service, it is found 
that the claim presented is not well grounded.  Rabideau v. 
Derwinski, 2 Vet.App 141, 143 (1992) (lack of evidence of the 
claimed disability related to in-service incurrence or 
aggravation).  Therefore, VA's duty to assist the appellant in 
the development of these issues is not for application.  

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issues presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has chronic 
left and right knee disabilities with instability and locking 
up that were incurred during service, his assertions of 
medical diagnoses and opinions on causation alone are not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the appellant 
was informed that the reason for the denial of his claim was 
that there was no objective medical evidence to substantiate 
that he currently has chronic knee disabilities that were 
incurred during service.  Additionally, by this decision, the 
Board is informing the appellant of what is necessary to make 
his claim well grounded.

SINUS DISORDER AND NASAL FRACTURE

An August 1975 military ROTC candidacy examination reported 
that the appellant denied any history of sinusitis or broken 
bones.  His nose and sinuses were described as normal on 
examination.  His May 1979 precommissioning physical 
examination also reported a negative history of sinusitis and 
described his sinuses as normal.  However, a minimal deviated 
septum to the right with normal airflow was observed.  A June 
1980 physical examination was negative for abnormalities of 
the nose or sinuses.

A September 1980 military treatment report indicated that the 
appellant complained of difficulty breathing through the left 
side of his nose.  There was almost complete occlusion of the 
airway on the left side.  Sinus x-rays were clear and nasal 
smear was normal.  The impression was of left "e" tube 
dysfunction, septal deviation to the left with some airflow 
obstruction.  

A March 1981 entry reported that the appellant complained of 
a nosebleed of 3 days duration.  He was advised regarding 
what to do if his nose bled again.  He complained of 
difficulty breathing associated with an assessed common cold 
in September 1981.  He reported a history of sinus trouble on 
a dental health questionnaire, specifically, deviated septum 
in January 1982, and of a cough with nasal congestion 
associated with an upper respiratory infection, probably 
viral, in June 1982.  Cold symptoms were again indicated in 
September 1982 and December 1982, assessed as an upper 
respiratory infection, and his sinuses were described as 
nontender.  

A July 1983 military treatment entry indicated that the 
appellant complained of nasal congestion and chronic 
difficulty breathing through the left side of his nose, with 
difficulty sleeping as a result.  The examiner observed an 
obvious deviated nasal septum to the left, and assessed an 
URI (upper respiratory infection) and deviated nasal septum.  
An ENT consult indicated septoplasty was advised and was 
performed in September 1983.  The appellant was described as 
"doing well" post-operatively.

An October 1983 military aviation physical reported that the 
appellant had a deviated nasal septum to the right, and a 
history of surgical repair was noted. 

December 1983 entries reported that the appellant complained 
of pain on the left side of his face, pressure under his eye, 
cough, congestion and phlegm.  The examiner observed that his 
TM's (tympanic membranes) were clear, he had slight 
tenderness on the left side of his sinus, and his throat was 
not injected.  Assessments of probable sinusitis, and 
sinusitis with referred odontalgia were provided.

April and May 1984 entries reported that the appellant again 
complained of nasal congestion associated with an assessed 
upper respiratory infection.  He had slight nasal congestion 
in January 1985 associated with symptoms of assessed possible 
viral syndrome.  He continued to complain of symptoms in 
February 1985.  The examiner assessed persistent pharyngitis 
and some episodes from strep, persistent rhinorrhea, cold 
induced, possibly allergic, but may be vasomotor.  

A September 1986 entry reported that the appellant complained 
of a "sinus cold" which was resolving.  The examiner 
assessed pharyngitis, rule out strep, mono.  The appellant 
was treated for an upper respiratory infection, rule out 
strep throat, in February 1988; an upper respiratory 
infection in December 1988; and an upper respiratory 
infection again in January 1989, rule out strep throat and 
tonsillitis.  A July 1990 entry reported that the appellant 
was referred from dental, for evaluation of a heart murmur, 
and the examiner's impression was of postnasal drip and 
murmur by history.

A December 1990 overseas screening examination was conducted.  
The appellant reported a history of septum resection in 1983.  
He denied any history of sinusitis.  No abnormalities of his 
nose or sinuses were indicated.

A December 1994 treatment entry provided an impression of 
upper respiratory infection, following complaints of 
congestion.

An October 1995 military examination reported that the 
appellant provided a history of deviated septum.  He also 
claimed a history of colds with persistent cough, and 
indicated he was scheduled for a tonsillectomy.  His nose and 
sinuses were described as normal. 

A VA ear, nose and throat examination was conducted in May 
1996.  The appellant reported a nasal fracture, probably in 
the early portion of service during sports, with subsequent 
diminished left nasal breathing.  He reported surgery for 
nasal septum around 1990.  The examiner observed that his 
nose was slightly deviated to the right, externally with 
patent nostrils.  His nasal septum was grossly deviated to 
the left with significant stenosis of the left nasal meati.  
His right nasal meati was partially filled with hypertrophic 
lower and middle turbinate.  The examiner diagnosed post 
traumatic nasal septum and nasal dorsum deviation.

At his October 1997 hearing on appeal the appellant testified 
regarding his claim for service connection for a sinus 
disorder and residuals of a nasal fracture.  He reported that 
he probably received a deviated septum playing softball 
during ROTC, but did not recall seeking treatment at the 
time.  He also testified that he received surgery during 
service in September 1983 which made the problem worse.  He 
claimed that he subsequently had sinus problems which he 
never had before.  He reported that these symptoms were 
related to his other conditions of "excessive colds and 
stuff."  He testified that he self-medicated and took 
Clariton for his sinus symptoms.

A VA nose, sinus, larynx, and pharynx examination was 
conducted in December 1997.  The appellant reported dysphagia 
which he claimed had been present since a tonsillectomy, but 
no findings referable to a sinus disability or residuals of a 
nasal fracture were indicated.

3.  Entitlement to service connection for a sinus disorder.

The Board finds that the evidence does not establish that the 
appellant currently has a chronic sinus disability that was 
incurred or aggravated during service.  In so finding, the 
Board places emphasis on the appellant's military medical 
treatment records which although reporting recurrent cold 
symptoms and upper respiratory infections, assessed probable 
sinusitis on one occasion in December 1983 when the appellant 
reported tenderness on the left side of his sinus with no 
further findings referable to sinusitis; military medical 
records which otherwise repeatedly found his sinuses to be 
normal; his October 1995 military examination prior to 
separation which described his sinuses as normal; and his May 
1996 and December 1997 VA examinations which were negative for 
findings or diagnoses referable to chronic sinusitis.

Since there is no objective medical evidence to establish that 
the appellant currently has a chronic sinus disorder, it is 
found that the claim presented is not well grounded.  Rabideau 
v. Derwinski, 2 Vet.App 141, 143 (1992).  Therefore, VA's duty 
to assist the appellant in the development of this issue is 
not for application.  

Again, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Although the appellant claims that he 
currently has a chronic sinus disorder that was incurred 
during service, his assertions of medical diagnoses and 
opinions on causation alone are not probative.  See also, 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  

VARO fulfilled its obligation under section 5103(a) in its 
Statement of the Case, in which the appellant was informed 
that the reason for the denial of his claim was that there was 
no objective medical evidence to substantiate that he 
currently has a chronic sinus disorder that was incurred 
during service.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.

4.  Entitlement to service connection for residuals of a 
nasal fracture.

The Board finds that the evidence establishes that the 
appellant currently has a deviated nasal septum, apparently as 
residuals of a nasal injury that was incurred during service.  
In so finding, the Board places emphasis on the appellant's 
May 1979 precommission physical examination which noted a 
deviated septum to the right prior to his military entrance; 
his military medical treatment records which report corrective 
septoplasty in September 1983 for a deviated septum to the 
left; and his May 1996 and December 1997 VA examinations which 
refer to post traumatic nasal septum and dorsal deviation.  
The Board cannot assume that the notation of septal deviation 
to the right on the precommission physical examination was 
mere error and meant to refer to the left.  Therefore, since 
septal deviation to the left was first shown in service, 
service connection must be granted for that disorder.

INCREASED RATING

Regarding the appellant's claim for increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

5.  Entitlement to an increased rating for service-connected 
tonsillectomy scars, currently evaluated as 0 percent 
disabling.

The appellant received a tonsillectomy during active duty 
military service and is service connected for residual 
tonsillectomy scars.

A VA ear, nose and throat examination was conducted in May 
1996.  No complaints or findings referable to tonsillectomy 
residuals were indicated.

At his October 1997 hearing on appeal the appellant testified 
regarding his service connected tonsillectomy scars.  He 
claimed that he often "swallowed down the wrong pipe" since 
his tonsillectomy, and always felt as if something were stuck 
in his throat on the right side.  He reported that he was told 
by a doctor that he had an abnormal piece of flesh there that 
may need to be excised.  He also testified that his voice was 
raspy and that he had inflammation.

A VA nose, sinus, larynx, and pharynx examination was 
conducted in December 1997.  The appellant reported 
dysphagia, which he claimed had been present since his 
tonsillectomy in service.  The examiner observed that his 
oropharynx and oral cavity revealed normal tonsillar fossa 
bilaterally, status post tonsillectomy.  There was no 
significant scarring of the soft palate to the posterior 
pharynx.  There was no significant scarring noted in any area 
of his oral cavity or oropharynx.  He had normal elevation of 
the soft palate with normal protrusion of the tongue.  The 
examiner diagnosed dysphagia, and opined that the appellant's 
complaint of dysphagia, which he described as a sensation on 
the right side of this throat and change in his voice quality 
with increased hoarseness may be secondary to another disease 
process such as gastroesophageal reflux disease.  However, 
the examiner reported that it was not felt that these 
complaints were due to his tonsillectomy in 1995. 

The appellant's tonsillectomy scars are rated by analogy to 
chronic laryngitis.  38 C.F.R. § 4.20 (1998).  The schedular 
criteria for chronic laryngitis call for a 10 percent 
disability rating for hoarseness with inflammation of the 
cords or mucous membrane, and a 30 percent disability 
evaluation for hoarseness with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. § 4.97 Diagnostic Code 6516 (1998).

After careful scrutiny of all of the evidence of record, the 
Board finds that an increased rating for the appellant's 
service-connected tonsillectomy scars is not warranted.  The 
Board places emphasis upon the lack of complaints or findings 
referable to his tonsillectomy scars following surgery, and 
his most recent December 1997 VA examination which 
specifically attributed his complaints of hoarseness and a 
blocked feeling on the right side of his throat to another 
disease process such as gastroesophageal reflux disease.  
Therefore, the Board finds that the appellant does not have 
hoarseness as the result of his tonsillectomy scars and a 10 
percent disability evaluation is not warranted.  38 C.F.R. 
§ 4.114 Diagnostic Code 7346 (1998).

The preponderance of the evidence is against the appellant's 
claim for an increased rating for service-connected 
tonsillectomy scars or residuals.


ORDER

Having found the claim for entitlement to service connection 
for a left knee disability not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for a right knee disability not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for a sinus condition not well grounded, the appeal is 
denied.

An increased rating for a tonsillectomy scars is denied.

Service connection for postoperative nasal septum deviation 
to the left, residuals of nasal trauma, is granted.


REMAND

6.  Entitlement to service connection for a back disability.

7.  Entitlement to an increased rating for service-connected 
residuals of fractures of the 2nd and 3rd metatarsals of the 
right foot, currently evaluated as 0 percent disabling.

Following the Board's receipt of this case, the appellant 
submitted additional private medical records regarding his 
claim for service connection for a back disability and an 
increased rating for metatarsal fracture residuals on appeal.  
There has been no written waiver of the appellant's 
procedural right to have this new evidence first reviewed by 
VARO.  Thus, pursuant to 38 C.F.R. § 20.1304 (1998), this 
additional evidence must first be considered by VARO for 
appropriate action.

The appellant's claim is therefore REMANDED to VARO for the 
following action:

VARO should readjudicate the above issues 
on appeal with consideration of the 
additional evidence.  VARO should 
accomplish any procedural or evidentiary 
development suggested by the association 
of the records with the claims folder.  
If VARO continues to deny the appellant's 
claim, it should furnish him and his 
representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice.  He is, however, free to submit 
additional evidence or argument to the RO on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

